Citation Nr: 1137648	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-10 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central California Health Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment at University Medical Center from December 18, 2005, to February 13, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his fiancée


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Central California Health Care System.  

The Veteran's claims file has not been associated with his medical appeals file, and there is no reference to the dates of his military service in the information or evidence of record.  However, the Board assumes for the purposes of this remand that he has qualifying active duty service, as the agency of jurisdiction (AOJ) did not dispute this matter.

The Veteran and his then fiancée, V.V. or V.M., testified before the undersigned Veterans Law Judge at a hearing at the VA Regional Office in Oakland, California, in October 2010.  A transcript of that hearing is associated with the claims file.  The Veteran submitted additional evidence at that time, accompanied by a waiver of review of such evidence by the AOJ.  As such, the Board may consider such evidence at this time.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  Furthermore, the AOJ will have the opportunity to consider such evidence upon remand.


REMAND

In general, VA will pay or reimburse the reasonable value of emergency treatment furnished for a nonservice-connected condition in a non-VA facility where the Veteran is an active VA healthcare participant and is personally liable for such emergency treatment.  For these purposes, "emergency treatment" is defined as medical care or services furnished when (1) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not have been reasonable, (2) there is a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and (3) any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. § 17.1002 (2011).  

Further development is necessary for a fair adjudication of the Veteran's claim.  Specifically, the medical appeals file contains virtually no medical evidence, to include the initial claim from the Veteran or the private providers, either billing statements or medical records.  There are also very few related VA treatment records.  The only medical evidence of record is partial VA treatment records dated on December 14, 18, and 23, 2005, that were submitted by the Veteran.  

As a result, it is unclear when the private treatment at issue began or ended.  In this regard, the Veteran seeks payment or reimbursement for unauthorized medical expenses incurred for treatment at University Medical Center from December 18, 2005, to February 13, 2006.  However, the AOJ allowed expenses in the amount of $7,415.74 for the period from December 20, 2005, through December 23, 2005.  This was purportedly the date of admission through the date on which the Veteran was stabilized and able to be safely transported to a VA facility. 

In addition, it is unclear on what date the Veteran was stabilized to the point that he could be safely transferred to a VA facility, or whether a VA facility was ever available for such transfer.  In this regard, the Board notes that a December 23, 2005 VA treatment record reflects that the Veteran's private treating provider called and stated that the Veteran would be stable for transfer after undergoing a procedure, and the VA employee informed the provider that no beds were available and that the provider should check back on Monday for a bed assignment.  

However, the Veteran and his fiancée argue that he remained in critical condition after that date and through the date that he was discharged on February 13, 2006.  They further report that the Veteran's fiancée tried on numerous occasions to have the Veteran transferred to the Fresno VA facility, but she was repeatedly told by VA staff that no beds were available.  They have submitted two statements from VA employees, dated in October 2010, in an attempt to corroborate these attempts.  

There are no VA or private records in the medical appeals file dated after December 23, 2005, to include any evidence as to the Veteran's condition after undergoing the procedure on that date, or as to any attempts by the Veteran's fiancée, a private provider, or any VA employee or representative to have him transferred.  

Accordingly, the case must be remanded for further development.  Specifically, the AOJ should obtain and associate with the claims file all private treatment records and billing records related to the claim, to include the initial claim(s) for payment or reimbursement.  VA treatment records should also be obtained for the period from December 14, 2005, the date on which the Veteran states he first sought treatment related to this incident, through the end of February 2006.  In addition, any documentation of efforts to transfer the Veteran to a VA facility by the Veteran, his fiancée (V.V. or V.M.), any private provider, or any VA employee or representative, should be requested, to include any call logs or other documentation that may not be included in the treatment records.  Thereafter, if necessary, a medical opinion should be requested as to whether the Veteran was stabilized to the point that he could be safely transferred to an available VA facility at any point prior to his discharge from private care on February 13, 2006.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's dates of active service, and document them in the medical appeals file.

2.  Associate with the medical appeals file all private treatment records and billing records related to the claim, to include the initial claim(s) for payment or reimbursement.  To extent that any such records have not already been obtained, request the Veteran to complete an authorization form (VA Form 21-4142) for the non-VA records, and request the records after receiving such authorization.  

3.  Obtain and associate with the medical appeals file all VA treatment records dated from December 14, 2005, through the end of February 2006.  In addition, request any documentation of efforts to transfer the Veteran to a VA facility by the Veteran, his fiancée (V.V. or V.M.), any private provider, or any VA employee or representative, to include any call logs or other documentation that may not be included in the treatment records.  If no such records are available, such should be documented in the medical appeals file.

4.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for VA records must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Reasonable requests must be made for any other records.  If any records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

5.  After completing the above development, if necessary, forward the entire medical appeals file to an appropriate medical professional for an opinion as to whether the Veteran was stabilized to the point that he could be safely transferred to an available VA facility at any point prior to his discharge from private care on February 13, 2006.

6.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

